Case 1:20-cv-00247-MSM-PAS Document 37 Filed 03/26/21 Page 1 of 2 PageID #: 672




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  CAROLYN RAFAELIAN, an individual, ALEX AND
  ANI PLEDGE CO., a Rhode Island Corporation, and
  VENICE BEACH WALK, LLC, a California Limited
  Liability Company,


                               Plaintiffs,


                -v-
                                                              1:20-CV-00247-MSM-PAS
  LC A&A HOLDINGS, INC., a Delaware Corporation,
  LC A&A INTERMEDIATE INVESTORS, LLC, a
  Delaware Limited Liability Company, LYNDON LEA,
  an individual, A AND A SHAREHOLDING CO., LLC,
  a Delaware Limited Liability Company, and ROBERT
  TRABUCCO, an individual,


                               Defendants.




             Notice of Withdrawal of Appearance of Counsel (Michelle K. Parikh)

         Now comes Attorney Michelle K. Parikh and hereby withdraws her entry of appearance

  as counsel for LC A&A Holdings, Inc., LC A&A Intermediate Investors, LLC and Lyndon Lea

  in the above-captioned matter. LC A&A Holdings, Inc., LC A&A Intermediate Investors, LLC

  and Lyndon Lea continue to be represented by Attorneys Matthew T. Oliverio, Elizabeth M.

  Sacksteder, and Alyson A. Cohen in this proceeding.
Case 1:20-cv-00247-MSM-PAS Document 37 Filed 03/26/21 Page 2 of 2 PageID #: 673



                                                                                                 2


   DATED: Bethesda, MD
          March 26, 2021
                                               /s/ Michelle K. Parikh
                                               Michelle K. Parikh (Pro Hac Vice)
                                               2001 K Street NW
                                               Washington, DC 20006
                                               Tel: 202-223-7300
                                               mparikh@paulweiss.com

                                               Defendants
                                               LC A&A Holdings, Inc., LC A&A
                                               Intermediate Investors, LLC and
                                               Lyndon Lea
                                               By their Attorneys


                                               /s/ Matthew T. Oliverio______
                                               Matthew T. Oliverio (#3372)
                                               OLIVERIO & MARCACCIO LLP
                                               55 Dorrance Street, Suite 400
                                               Providence, RI 02903
                                               Tel.: (401) 861-2900
                                               Fax: (401) 861-2922
                                               mto@om-rilaw.com

                                               Elizabeth M. Sacksteder (Admitted pro hac
                                               vice)
                                               Alyson A. Cohen (Admitted pro hac vice)
                                               PAUL, WEISS, RIFKIND, WHARTON
                                                 & GARRISON LLP
                                               1285 Avenue of the Americas
                                               New York, New York 10019-6064
                                               Tel.: (212) 373-3000
                                               Fax: (212) 492-0020




  Dated: March 26, 2021

                                 CERTIFICATE OF SERVICE

          I hereby certify that I filed this document with the Court’s CM/ECF Filing System on the
  26th day of March 2021, causing the same to be forwarded by electronic mail to all counsel and
  parties registered therewith.

                                                      /s/ Matthew T. Oliverio__________


  Doc#: US1:14598640v1
